In an action at law, brought by plaintiff, a cestui of a trust of which the defendant is the alleged trustee, to recover damages sustained by reason of the negligence of the defendant in failing to reduce to possession for the purposes of administration the trust corpus, order denying defendant’s motion for summary judgment affirmed, with ten dollars costs and disbursements. No opinion.
Lazansky, P. J., Carswell, Taylor and Close, JJ., concur; Hagarty, J., dissents and votes to reverse the order and to grant the motion with opinion,